Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. (U.S. Patent Pub. No. 20190346954).
Regarding claim 1, Jung teaches a display apparatus (Jung: Figs. 1A-1B) comprising: a display module including a display panel for displaying an image in a display area (Jung: Fig. 1B and 4, a plurality of display areas); a cover plate covering a portion of the display module (Jung: Figs. 1A-1B and 4, 121 covers 111, 1111 and 1111); and a lifting module disposed on a rear face of the display module to lift up or lower down the cover plate (Jung: Figs. 1A-1B and 4, 111 is raised up or down relative to 120), wherein when the cover plate ascends via activation of the lifting module, the display area includes a first area which is covered with the cover plate and a second area which is exposed to outside (Jung: Figs. 1A-1B and 4, 111 is raised up or down relative to 120), wherein the display area includes an Always On display (AOD) area (Jung: Figs. 6A and 7B), wherein the AOD area is included in the second area (Jung: Figs. 6A and 7B, AOD in the second area, i.e., bottom portion). 
Regarding claim 2, Jung teaches wherein the display module displays AOD data in the AOD area, based on an AOD request signal received via a user input interface (Jung: Fig. 7B and para 0007, touch interface).
Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 11-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEJOON AHN/Primary Examiner, Art Unit 2628